Citation Nr: 0619869	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  03-30 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to August 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the claim.

The veteran provided testimony at a hearing conducted before 
personnel at the RO in February 2003, and at a hearing before 
a Veterans Law Judge (VLJ) in April 2004.  Transcripts of 
both hearings are of record.  However, the VLJ who conducted 
the April 2004 hearing is no longer employed at the Board.  
Pursuant to 38 C.F.R. § 20.707, the VLJ who conducts a 
hearing shall participate in the final determination of the 
claim.  Accordingly, the Board sent correspondence to the 
veteran in April 2006 notifying him of this fact, and 
inquiring whether he wanted a new hearing.  Later that month, 
he responded that he did not want an additional hearing.

In October 2004, the Board remanded the veteran's claim for 
additional development.  The case has now been returned to 
the Board for further appellate consideration.  As a 
preliminary matter, the Board finds that the remand 
directives have been substantially complied with, and, thus, 
a new remand is not required to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).

The Board further notes that the veteran's complete service 
medical records are not on file, and efforts to obtain them 
have been unsuccessful.  The Board acknowledges that, in such 
situations, it has a heightened obligation to explain its 
findings and conclusions and carefully consider the benefit-
of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  




FINDING OF FACT

The objective medical evidence of record does not suggest 
that the veteran's current right shoulder disorder is 
causally related to his active service.


CONCLUSION OF LAW

Service connection is not warranted for a right shoulder 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to notify claimants of what information 
or evidence is needed in order to substantiate a claim, as 
well as a duty to assist claimants by making reasonable 
efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) had held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  Here, the RO provided the 
veteran with notification by correspondence dated in May 
2002, which was clearly prior to the June 2002 rating 
decision which is the subject of this case.  Further, he was 
provided additional notification by correspondence dated in 
December 2003, November 2004, June 2005, and August 2005. 

Taken together, the correspondence provided to the veteran 
addressed the requirements for a grant of service connection, 
informed the veteran of the evidence necessary to 
substantiate his claims, informed him of what information and 
evidence he must submit, as well as what information and 
evidence will be obtained by VA.  Further, the December 2003 
and June 2005 correspondence requested that the veteran 
identify and/or submit any additional evidence he thought 
would support his claim.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holdings in 
Quartuccio, supra, and Pelegrini, supra.  Moreover, there 
does not appear to be any allegation by or on behalf of the 
veteran that he has received inadequate notice, and/or has 
been prejudiced by the order of the events in this case.  In 
fact, he has actively participated in the processing of his 
claim, to include providing testimony at the February 2003 
and April 2004 hearings.  

The Board acknowledges that the Court held in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applied to all five elements of a service connection 
claim, which include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Although the record does not reflect 
that the veteran was notified of the potential disability 
rating(s) and/or effective date(s) which may be assigned for 
his right shoulder disorder, for the reasons stated below the 
Board has concluded that the preponderance of the evidence is 
against the establishment of service connection for this 
disability.  As such, any questions as to the appropriate 
disability rating or effective date to be assigned are thus 
rendered moot.  Therefore, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
appellant's claims.  Nothing in the record indicates the 
veteran has identified the existence of any other relevant 
evidence that has not been obtained or requested.  As noted 
in the Introduction, he had the opportunity to present 
evidence and testimony at both a February 2003 RO hearing and 
an April 2004 Board hearing.  Moreover, he was accorded a VA 
medical examination in September 2005 to address his right 
shoulder claim.  Accordingly, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In his statements and hearing testimony, the veteran has 
essentially contended that he injured his right shoulder, 
among other things, in a fall from a crane that occurred 
while on active duty in the Demilitarized Zone in Korea.  He 
maintains that he has had recurrent shoulder problems since 
that injury.  Further, his spouse has confirmed his account 
of recurrent shoulder problems.  Nevertheless, in this, and 
in other cases, only independent medical evidence may be 
considered to support Board findings.  The Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Here, 
nothing on file shows that the veteran or his spouse has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu, supra.  
Consequently, their contentions cannot constitute competent 
medical evidence.  38 C.F.R. § 3.159(a)(1).  

As mentioned in the Introduction, the veteran's complete 
service medical records are not on file.  However, the record 
does contain a July 1956 DD Form 481-3 (Clinical Record Cover 
Sheet) which confirms he sustained a left wrist fracture in 
April 1956 when he fell off a cliff while on bivouac in the 
Demilitarized Zone in Korea.  The veteran has identified this 
as the fall in which he purportedly injured his right 
shoulder.  Nevertheless, there is no indication in this 
contemporaneous medical record itself that the right shoulder 
was injured.

The Board also finds it significant that there was no 
complaint and/or finding indicative of a right shoulder 
disorder on an April 1974 VA medical examination.  Further, 
while a September 1978 private hospitalization report noted 
that the veteran reported tension headaches originating in 
the neck involving the shoulders and temporoparietal area, 
his musculoskeletal system was found to be grossly intact on 
physical examination.  

The first documented evidence indicative of a right shoulder 
disorder is a February 2003 private medical statement from R. 
M. H., M.D., who noted that the veteran was his patient from 
1962 until the early 1990s, and that in 1974 the veteran 
received injections for scapulohumeral syndrome in his right 
shoulder and neck.  This condition reoccurred in 1986, and 
treatment was repeated.  It is also noted that the September 
1978 private hospitalization report referenced in the 
preceding paragraph noted a history of scapulohumeral 
syndrome in 1969.  However, the next competent medical 
evidence indicative of treatment for a right shoulder 
disorder subsequent to this reported history of treatment in 
the 1970s and 1980s for scapulohumeral syndrome, appears to 
be records dated in April 2002.  

In short, there is no competent medical evidence indicating 
treatment for right shoulder problems until many years after 
the veteran's separation from active service.  The Court has 
indicated that the normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.  Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) ) (affirming Board 
where it found that veteran failed to account for the lengthy 
time period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.); Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact).  

Similarly, the Board finds it significant that while the 
veteran has made various claims of service connection to the 
Board since at least January 1984, he did not submit his 
right shoulder claim until April 2002, more than 40 years 
after his separation from service.  This silence regarding 
the right shoulder is particularly noteworthy given the fact 
that the veteran claimed service connection for other 
disabilities purportedly incurred as a result of the in-
service fall.  For example, he claimed service connection for 
the left wrist in April 1991, which was subsequently 
established by a September 1991 rating decision.  More 
importantly, he claimed service connection for disabilities 
of the neck, upper back, and left shoulder as a result of the 
in-service fall beginning in November.  These claims were 
ultimately denied by a December 1996 Board decision.  
However, throughout this period he made no reference to a 
right shoulder injury as a result of this in-service fall, to 
include at a January 1994 VA medical examination.

In light of the foregoing, the Board places greater weight on 
the contemporaneous medical records which do not detail 
treatment for right shoulder problems until many years after 
service, than the veteran's current contentions that he 
injured his right shoulder as a result of the in-service fall 
and has had recurrent problems since that time.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
claimant); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991).

The Board also notes that no competent medical opinion is of 
record which actually relates the veteran's current right 
shoulder disorder to his account of the purported in-service 
injury.  Granted, the April 2002 medical records, as well as 
a February 2003 private medical statement from C. H. A., 
M.D., and a July 2003 surgical report all note the veteran's 
reported history of injuring his right shoulder during 
service.  Nevertheless, none of these documents actually 
contain a medical opinion stating that the current disability 
is related to this purported injury.  Bare transcription of 
history does not transform the information into competent 
medical evidence merely because the transcriber happens to be 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).

The Board further notes that even if the clinicians who noted 
the veteran's history of an in-service right shoulder injury 
had related a current disability to this account, nothing in 
the record indicates that any of them reviewed the veteran's 
claims folder.  In Elkins v. Brown, 5 Vet. App. 474, 478 
(1993), the Court rejected a medical opinion as "immaterial" 
where there was no indication that the physician reviewed the 
claimant's service medical records or any other relevant 
documents that would have enabled him to form an opinion on 
service connection on an independent basis.  See also Swann 
v. Brown, 5 Vet. App. 177, 180 (1993) (without a review of 
the claims file, an opinion as to etiology of an underlying 
disorder can be no better than the facts alleged by the 
veteran).

Moreover, the veteran was accorded a VA medical examination 
in September 2005 to address the etiology of his current 
right shoulder disorder.  The examiner noted the veteran's 
account of his purported in-service injury, as well as the 
fact that he had reviewed the claims folder, medical records, 
and the Board's remand in detail.  However, following 
examination of the veteran, the examiner concluded that he 
did not have enough medical evidence to give an opinion 
without resorting to speculations as to whether the veteran's 
right shoulder disorder was service-connected.  

It is well established that service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.); see also Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996) (on claim to reopen a 
service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence to reopen); Perman v. Brown, 5 Vet. App. 
237, 241 (1993) (an examining physician's opinion to the 
effect that he cannot give a "yes" or "no" answer to the 
question of whether there is a causal relationship between 
emotional stress associated with service-connected post- 
traumatic stress disorder and the later development of 
hypertension is "non- evidence"); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection).

The Board notes that it has been alleged that the veteran is 
entitled to the benefit of 38 U.S.C.A. § 1154(b) which 
provides that in the case of any veteran who engaged in 
combat with the enemy in active military service which during 
a period of war, the Secretary shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation.  However, the Board finds that these provisions 
are not applicable in the instant case as the veteran does 
not allege that the in-service injury occurred while he was 
actually engaged in combat.  Rather, he has testified that it 
was an accident which occurred as the result of a fellow 
service-man improper operation of a crane.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a right shoulder disorder, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert, 
supra; see also Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for a right shoulder 
disorder is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


